Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowance
Claims 1-20 allowed.
Reasons for Allowance:

Regarding claim 1:  
The closest art of record singly or in combination fails to teach or suggest the limitations “based on the first signal being identified while executing the first operation, display an image on the at least one display module based on the first signal received through the first interface (110, see Fig. 5) without executing the second operation, and based on the second signal being identified while executing the second operation, display the image on the at least one display module based on the second signal received through the second interface (120) and transmit the second signal to the first display apparatus through the third interface (111), without executing the first operation” with all other limitations as recited in claim 1 (see Applicant’s disclosure [0116-0120, Fig. 5]).

Regarding claim 10:
The closest art of record singly or in combination fails to teach or suggest the limitations “based on the first signal received through the first interface being identified while executing the first operation, displaying an image based on the first signal received through the first interface without executing the second operation; and 5 based on the second signal received through the second interface being identified while executing the second operation, displaying the image based on the second signal received through the second interface and transmitting the second signal received through the second interface to the first display apparatus through a third interface, without executing the first operation” with all other limitations as recited in claim 10 (see Applicant’s disclosure [0116-0120, Fig. 5]).
 .

Regarding claim 19:
The closest art of record singly or in combination fails to teach or suggest the limitations “disable the second interface and control the at least one display module to display an image based on the first signal, and based on the first signal not being received through the first interface, disable the first interface, activate the second interface,  control the at least one display module to display the image based on a second signal received through the second interface, and control the second signal to be transmitted through the third interface (see Applicant’s disclosure [0116-0120, Fig. 5]).
 

Pertinent art of record
3. 	Pertinent art of record Park (US 20060145941) discloses a display apparatus of a modular display apparatus Fig. 2), the display apparatus comprising: at least one display module (23, Fig. 2) [0032-0036]; 
a first interface (13a) configured to receive a first signal from a first display apparatus (20a) [0035-0036, [0045] (see Fig. 3);
 a second interface (13b) configured to receive a second signal from a second display apparatus (20b); 
a third interface (13c) (see Fig. 3); and
 a processor (22, Fig. 2) configured to: execute a first operation and a second operation (see [0035-0036]).
 

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 

 
/SHAHEDA A ABDIN/               Primary Examiner, Art Unit 2692